ICJ_062_AegeanSeaContinentalShelf_GRC_TUR_1976-10-14_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

AEGEAN SEA
CONTINENTAL SHELF CASE
(GREECE v. TURKEY)

ORDER OF 14 OCTOBER 1976

1976

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU PLATEAU CONTINENTAL
DE LA MER EGEE
(GRECE c. TURQUIE)

ORDONNANCE DU 14 OCTOBRE 1976
Official citation:

Aegean Sea Continental Shelf,
Order of 14 October 1976, LC.J. Reports 1976, p. 42

Mode officiel de citation:

Plateau continental de la mer Egée,
ordonnance du 14 octobre 1976, C.I.J. Recueil 1976, p.42

 

Sales number 42 4
N° de vente:

 

 

 
42

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1976

‘ 14 octobre 1976

AFFAIRE DU PLATEAU CONTINENTAL
DE LA MER ÉGÉE
(GRÈCE c. TURQUIE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour,
Vu l’article 40 du Règlement de la Cour,

Vu la requête enregistrée au Greffe le 10 août 1976, par laquelle la
Grèce a introduit une instance contre la Turquie au sujet d’un différend
sur la délimitation du plateau continental relevant de la Grèce et de la
Turquie dans la mer Egée et sur les droits respectifs de ces Etats d’explorer
et d’exploiter le plateau continental de la mer Egée;

Considérant que le dépôt de la requête a été immédiatement notifié au
Gouvernement turc par l'intermédiaire de son ambassadeur aux Pays-
Bas;

Vu la communication du ministère des affaires étrangères de Turquie
datée du 25 août 1976 et reçue au Greffe le 26 août 1976, où il est affirmé
notamment que la Cour n’a pas compétence pour connaître de la re-
quête;

Vu l’ordonnance du 11 septembre 1976 par laquelle la Cour s’est pro-
noncée sur la demande en indication de mesures conservatoires présentée
par la Grèce le 10 août 1976 et a décidé que les pièces écrites porteraient
d’abord sur la question de la compétence de la Cour pour connaître du
différend;

Après s'être renseigné auprès des parties,

1976
14 octobre
Rôle général
n° 62
MER ÉGÉE (ORDONNANCE 14 X 76) 43

Fixe comme suit la date d’expiration des délais pour le depôt des pièces
de la procédure écrite relatives à la question de la compétence:

Pour le mémoire du Gouvernement grec, le 18 avril 1977;
Pour le contre-mémoire du Gouvernement turc, le 24 octobre 1977:

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au palais de ta
Paix, à La Haye, le quatorze octobre mil neuf cent soixante-seize, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement grec et au
Gouvernement turc.

Le Président, ____
(Signé) E. JIMÉNEZ DE ARÉCHAGA.

Le Greffier,
{ Signé) S. AQUARONE.
